DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 11 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 5, 11 and 12 recites the limitation "the bearing" in lines 5, 4 and 4 respectively.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schols (AT15980).

Regarding claim 1, Schols discloses a soil cultivation device with a supporting frame comprising a tie bar (15) with multiple harrow tines (17) arranged to pivot on the supporting frame, wherein one spring (18) each is assigned to the harrow tines (17), wherein the operating position of the harrow tines is determined by a stop (back of tie bar -15) arranged on the supporting frame, and wherein the harrow tines are prestressed into their operating position by the springs, wherein the springs are pneumatic springs/cylinders (translation pgph 0017).
While Schols discloses the invention as described above, it fails to specifically disclose a compressed air and pressure regulating valve for regulating the pneumatic cylinders.  The examiner takes Official Notice that compressed air and pressure regulating valves are known in the art to operate pneumatic cylinders and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize compressed air and regulating valves in Schols.

Regarding claim 2, Schols discloses that the harrow tines (17) are fastened to levers (17b) and wherein the levers are mounted to pivot on the supporting frame.
Regarding claim 3, the levers (17b) are mounted to pivot on tie bars (15) via carriers (20).

Regarding claims 4 and 10, the levers (17b) can pivot independently of one another.

Regarding claims 5 and 11-12, the springs are supported on the carriers and are adjacent to the levers (17b) at some distance from the bearings (16) of the levers on the carriers (20).

Regarding claims 6 and 13-14, in the operating position of the harrow tines, one end of the lever (17b) is adjacent to the tie bar (15) of the supporting frame that is used as a stop to which supporting frame the carrier is also fastened.

Regarding claims 7, 8 and 15-19, the tie bars (15) are mounted to rotate in the supporting frame (via actuation of hydraulic cylinder 21) within lateral walls (11).

Regarding claims 9 and 20, arms (19) are fastened to the tie bars (15) wherein the free ends of the arms are connected to one another via a coupling rod (23) and wherein for actuating the coupling rod a hydraulic cylinder (21) which is supported by the supporting frame is provided.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Nair et al. (2017/0112043) also discloses individual actuators for harrow tines (pgph 0037).  Gattermann (EP0983715) shows a lever/pivoting system for harrow tines.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jamie L McGowan whose telephone number is (571)272-5064. The examiner can normally be reached Monday through Friday 9:00-5:00 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas B Will can be reached on 571-272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMIE L MCGOWAN/Primary Examiner, Art Unit 3671